Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

DETAILED ACTION
Claims 1-10 and 16 are pending in this application.
Claims 1 and 16 have been amended [8/5/2022].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. On page 8, last paragraph to page 10, second paragraph, Applicant argues reference Tajima does not disclose “wherein information transmitted by facsimile is stored in the predetermined folder for forwarding and the information transmitted by facsimile is forwarded to the preset destination in correspondence with the predetermined folder” as recited in independent claim 1, because Tajima merely refers to a reserved storage area for authenticated uses, and thus the “confidential bod” differs from the “predetermined folder” and the confidential box is associated with a job flow but the confidential box is not corresponding to any specific preset destination.
Examiner respectfully disagrees, because Tajima teaches a job flow for forwarding a received fax to a preset recipient via electronic mail is constituted by a process for receiving a fax, a process for converting the received fax into a file having a predetermined data format, and a process for generating an electronic mail to be sent to a preset recipient, attaching the received fax file to the electronic mail, and transmitting the resulting electronic mail [par 0029]. In addition, Tajima shows a confidential box number “199” being registered with flow data as “Forwarding to Recipient A” (i.e. forwarding a received fax to a preset recipient/destination) [Fig 3], and settings for setting automatically start forwarding [Fig 6] based on set forwarding destination [Fig 5]. Lastly, Tajima teaches as cited by Examiner and emphasized in Applicant’s Arguments, the confidential box at the paperless fax storage destination is associated with a job flow specifying process for forwarding data in the confidential box to a preset forwarding destination to implement paperless fax forwarding [par 0044]. Therefore, Tajima does teach “wherein information transmitted by facsimile is stored in the predetermined folder for forwarding and the information transmitted by facsimile is forwarded to the preset destination in correspondence with the predetermined folder” as recited in independent claim 1.
The above response is applied to independent claim 16 and those dependent on independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inui (US-2008/0089341) in view of Tajima (US-2018/0013915) and further in view of Nakajo et al. (US-2014/0085661).
As to Claim 1, Inui teaches ‘An information forwarding device comprising: a memory; and a processor, coupled to the memory [Fig 2 (20, 21, 22), par 0041 – CPU, ROM, RAM], wherein the processor is configured to function as: a reception unit that receives an edit to a destination stored in advance [Fig 7 (S103), par 0052, 0058-0059 – MFP’s forward destination information determining/acquiring unit inquires another forwarding address to the e-mail server]; and a control unit that, in a case in which the reception unit receives an edit to a destination set as a forwarding destination of the forwarding by the forwarding unit, executes control to defer of the forwarding of the information by the forwarding unit to the destination after the edit until a predetermined condition is satisfied [Fig 7 (S103-S105, S107-S108), par 0047, 0059-0061 – forwarding the e-mail to the forwarding address if the address is registered as a transmission-permitted address (i.e. predetermined condition)]’.
Inui does not disclose expressly ‘a forwarding unit that forwards information stored in a predetermined folder to a preset destination; wherein the edit is an operation instruction of editing a destination table received by a user interface, wherein information transmitted by facsimile is stored in the predetermined folder for forwarding and the information transmitted by facsimile is forwarded to the preset destination in correspondence with the predetermined folder’.  
Tajima teaches ‘a forwarding unit that forwards information stored in a predetermined folder to a preset destination [Figs 3, 6, 7, 8, par 0041, 0044 – forwarding data in confidential box (i.e. predetermined folder) to a preset forwarding destination], wherein information transmitted by facsimile is stored in the predetermined folder for forwarding and the information transmitted by facsimile is forwarded to the preset destination in correspondence with the predetermined folder [Figs 3, 5, 6, par 0029, 0034-0035, 0041-0046 – received fax data from a receiving line for which settings for using the paperless fax function is stored in a confidential box, where a forwarding destination is already set for the confidential box, the stored fax data is then forwarded to the destination as an attachment to an electronic mail to be transmitted]’.
Inui and Tajima are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include a confidential box, as taught by Tajima. The motivation for doing so would have been to forwarding data to a preset forwarding destination for paperless fax forwarding. Therefore, it would have been obvious to combine Tajima with Inui to obtain the invention.
Inui in view of Tajima does not disclose expressly ‘wherein the edit is an operation instruction of editing a destination table received by a user interface’.
Nakajo teaches ‘wherein the edit is an operation instruction of editing a destination table received by a user interface [Fig 5 (S105, S106, S102, S110), par 0014-0015, 0077, 0089 – the status in which the operating unit accepts the operation from the user includes a status in which a destination is changed for a destination table for transmitting a FAX, where display image data displayed can be inhibited from being transmitted to the information terminal once the change is made until a predetermined time interval has been reached]’.  
Inui in view of Tajima are analogous art with Nakajo because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a one of ordinary skill in the art to include changing a destination in a destination table, as taught by Nakajo. The motivation for doing so would have been to preventing the leakage of displayed data to be transmitted to a different destination. Therefore, it would have been obvious to combine Nakajo with Inui in view of Tajima to obtain the invention as specified in claim 1.
 
Further, in regards to claim 16, the information forwarding device of claim 1 performs the program stored on the non-transitory computer readable medium of claim 16.

As to Claim 2, Inui teaches ‘wherein in a case in which the predetermined condition is satisfied when a new destination is set as the forwarding destination of the forwarding unit by a predetermined administrator, the control unit executes control to resume the forwarding of information by the forwarding unit treating the new destination as the forwarding destination [Figs 12-14, par 0065-0069 – when it is determined a user has authorization (i.e. predetermined administrator) to set the forwarding destination of the e-mail, transmitting the e-mail to the forwarded address].  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inui (US-2008/0089341) in view of Tajima (US-2018/0013915), Nakajo et al. (US-2014/0085661) and further in view of Matsumoto (US-2011/0176161).
As to Claim 3, Inui in view of Tajima and Nakajo teaches all of the claimed elements/features as recited in independent claim 1. Inui in view of Tajima and Nakajo does not disclose expressly ‘wherein the control unit additionally executes control to notify a predetermined administrator device of the deferred forwarding of the information to the destination after the edit’.
Matsumoto teaches ‘wherein the control unit additionally executes control to notify a predetermined administrator device of the deferred forwarding of the information to the destination after the edit [par 0085, 0093 – if a billing destination has been changed from a default billing destination, notifying the billing server (i.e. predetermined administrator device) of the changed billing destination for validation]’.  
Inui in view of Tajima and Nakajo are analogous art with Matsumoto because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include billing destination switch control processing, as taught by Matsumoto. The motivation for doing so would have been to providing a billing destination to be easily changed in an image forming apparatus that manages destinations. Therefore, it would have been obvious to combine Matsumoto with Inui in view of Tajima and Nakajo to obtain the invention as specified in claim 3.

 Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Inui (US-2008/0089341) in view of Tajima (US-2018/0013915), Nakajo et al. (US-2014/0085661) and further in view of Goldman et al. (US-5,844,969).
As to Claim 7, Inui in view of Tajima and Nakajo teaches all of the claimed elements/features as recited in independent claim 1. Inui in view of Tajima and Nakajo does not disclose expressly ‘wherein the control unit additionally causes the forwarding unit to forward the information to the destination before the edit’.
Goldman teaches ‘wherein the control unit additionally causes the forwarding unit to forward the information to the destination before the edit [col 3, lines 14-27, col 3, line 38-col 4, line 8 – re-selecting and re-transmitting the received information to the original destination to the new destination, where the original destination has received the information]’. 
Inui in view of Tajima and Nakajo are analogous art with Goldman because they are from the same field of endeavor, namely digital image data communication systems. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include transmitting information to the original destination and a new destination, as taught by Goldman. The motivation for doing so would have been to providing an improved way in conducting business and personal affairs when forwarding copies of received messages to new destinations. Therefore, it would have been obvious to combine Goldman with Inui in view of Tajima and Nakajo to obtain the invention as specified in claim 7.

As to Claim 8, Inui teaches ‘wherein the control unit additionally executes control to notify a predetermined administrator of the forwarding of the information to the destination before the edit [par 0053 – MFP notifies e-mail server (i.e. administrator) an inquiry of forward destination addresses associated with an address of interest]’.  

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inui (US-2008/0089341) in view of Tajima (US-2018/0013915), Nakajo et al. (US-2014/0085661), Goldman et al. (US-5,844,969) and further in view of Matsumoto (US-2011/0176161).
As to Claim 10, Inui in view of Tajima, Nakajo and Goldman teaches all of the claimed elements/features as recited in dependent claim 7. Inui in view of Tajima, Nakajo and Goldman does not disclose expressly ‘wherein when controlling the forwarding of the information to the destination before the edit, the control unit transmits predetermined code information to a predetermined administrator device, and in a case in which the predetermined condition is satisfied when the predetermined code information is set, the control unit additionally executes control to set the forwarding destination of subsequent forwarding by the forwarding unit to the destination after the edit’.
Matsumoto teaches ‘wherein when controlling the forwarding of the information to the destination before the edit, the control unit transmits predetermined code information to a predetermined administrator device, and in a case in which the predetermined condition is satisfied when the predetermined code information is set, the control unit additionally executes control to set the forwarding destination of subsequent forwarding by the forwarding unit to the destination after the edit [par 0085-0086, 0091-0093 – when billing destination has changed from a default billing destination, notifying billing server (i.e. predetermined administrator device) of the change with an ID number (i.e. predetermined code information) of a billing destination being input to determine the validity (i.e. predetermined condition) of the new billing destination to be set for future billing]’.  
Inui in view of Tajima, Nakajo and Goldman are analogous art with Matsumoto because they are from the same field of endeavor, namely digital image data communication systems. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include billing destination switch control processing, as taught by Matsumoto. The motivation for doing so would have been to providing a billing destination to be easily changed in an image forming apparatus that manages destinations. Therefore, it would have been obvious to combine Matsumoto with Inui in view of Tajima, Nakajo and Goldman to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 112 (b) rejection.
Claim 5 ( and claim 6 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 112 (b) rejection.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 112 (b) rejection.
The following is a statement of reasons for the indication of allowable subject matter:  Inui in view of Tajima, Nakajo, Matsumoto and further in view of the prior art searched and/or cited does not teach nor suggest “wherein the control unit additionally executes control to notify a predetermined administrator device of the deferred forwarding of the information to the destination after the edit, and in a case in which the predetermined condition is satisfied when a new destination is not set as the forwarding destination of the forwarding unit for a predetermined period starting from the notification of the deferred forwarding, the control unit additionally executes control to register the forwarding destination before the edit as a different destination and resumes forwarding treating the destination before the edit as the forwarding destination” as recited in dependent claim 4; “wherein when deferring the forwarding of the information to the destination after the edit, the control unit executes control to transmit predetermined code information to a predetermined administrator device, and in a case in which the predetermined condition is satisfied when the predetermined code information is set, the control unit executes control to resume the forwarding of the information by the forwarding unit treating the forwarding destination before the edit as the destination” as recited in dependent claim 5; “wherein the control unit additionally executes control to notify a predetermined administrator of the forwarding to the destination before the edit, and in a case in which the predetermined condition is satisfied when a new destination is not set as the forwarding destination of the forwarding unit for a predetermined period starting from the notification of the forwarding to the destination before the edit, the control unit additionally executes control to register the forwarding destination before the edit as a different destination” as recited in dependent claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677